IN THE SUPREME COURT OF THE STATE OF NEVADA


                   MikX MONES,                                            No. 85113
                                             Appellant,
                                     VS.

                   THE STATE OF NEVADA,                                        r!                         ri
                                                                                      ;11'        ITIMS
                                    Res ondent.
                                                                                ScP          19      2C22
                                                                              :          ::T; 4     P.90“'N
                                                                          Clf_tc:4; (tr.                C4:31::%7

                                                                                             Yt




                                           ORDER DISMISSING APPEAL



                              This is an appeal from an order denying a pretrial petition for
                   a writ of habeas corpus.    Eighth Judicial District Court, Clark County;
                   Jacqueline M. Bluth, Judge.
                               Because no appeal lies from an order denying a pretrial petition
                   for a writ of habeas corpus, this court entered an order directing appellant
                   to show cause why this appeal should not be dismissed for lack of
                   jurisdiction. See Kussrnan v. District Court, 96 Nev. 544, 545-46, 612 P.2d
                   679, 680 (1980) (explaining that legislative amendments eliminated the
                   right to appeal from an order denying a pretrial habeas petition). Appellant
                   has responded and first argues that this court should overturn its
                   precedents and conclude that an appeal on a pretrial petition for a writ of
                   habeas corpus is a final appealable judgment.      This court declines this

                   invitation. In the alternative, appellant asks this court to construe the
                   appeal as an original petition for a writ of habeas corpus to this court
                   directly. The request is denied. Appellant can seek this court's review
 SUPREME COURT
              OF
          NEVADA


( r),   1...17.1
                                                                                                     01,2.     -A9.314
                through a mandamus proceeding. provided he meets the requirements for
                mandamus relief. See id. This court lacks jurisdiction over this appeal and
                therefore
                            ORDERS this appeal DISMISSED.




                                                                  G            ,   J.
                                                  Hardesty




                                                  Stiglich


                                                                                   J.
                                                  Herndon




                cc:   Hon. Jacqueline M. Bluth, District Judge
                      Isso & Associates Law Firm, PLLC
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
    NEVADA


k! 1,17.A
                                                     2